DETAILED ACTION
Claims 8-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479).

Claim 8, Yun teaches a method comprising: 
receiving first content from a source of content (400) (fig. 1); 
presenting the first content (i.e. broadcast content) on at least one output device (100) (p. 0025); 
receiving at least one data element (i.e. replacement request) indicating replacement content (p. 0034); 
sending, from a receiver app to a broadcaster app, information related to the data element (i.e. based on user profile) (p. 0034); 
identifying, the replacement content using the information related to the data element (i.e. selecting replacement ad based on user profile) (p. 0034); 
sending, from the broadcaster app to the receiver app, indication of the replacement content to be presented in lieu (i.e. instead of) of original content along with at least one start time of play of the replacement content (p. 0027, 0032-0034); 
commencing play of the replacement content at the start time (p. 0051). 
Yun is not entirely clear in teaching a method comprising: 
sending, from the receiver app to the broadcaster app, indication of the start time; and 
“identifying, using the broadcaster app”;
responsive to receiving from the receiver app the indication of the start time, the broadcaster app updating itself at least in part by presenting a message on a user interface (UI) about the replacement content, or presenting content on the UI that is related to the replacement ad, or both. 
Khader teaches the specific features of:
“sending, from the receiver app to the broadcaster app” (fig. 7; p. 0085-0092);
“identifying, using the broadcaster app” (broadcaster app resources) (p. 0085-0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided specifically apps at the broadcaster and receiver ends as taught by Khader to the system of Yun to provide communication between server and user end for replacement content (p. 0085-0092).
Wyatt teaches a method comprising: 
“sending, indication of the start time” (information about insertion points) (p. 0073); and 
“responsive to receiving from the receiver app the indication of the start time” (i.e. additional information about commercials to be inserted at a particular time) (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).
Crowe teaches the specific feature of:
“the broadcaster app updating itself at least in part by presenting a message (i.e. message is displayed during presentation) on a user interface (UI) about the replacement content, or presenting content on the UI that is related to the replacement ad, or both” (p. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a message during advertising as taught by Crowe to the system of Yun to let the viewer know of a modification to the presentation (p. 0039).

Claim 11, Yun teaches the method of claim 8, wherein the replacement content comprises at least one replacement Period element (i.e. time period) (p. 0051). 

Claim 12, Yun teaches the method of claim 11, wherein the replacement Period element comprises at least one replacement ad used by the receiver ad to replace original content (p. 0051). 

Claim 13, Yun is silent regarding the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting a message on the at least one output device pertaining to the replacement content. 
Wyatt teaches the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting a message on the at least one output device pertaining to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 14, Yun is silent regarding the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting different content on the at least one output device that is related to the replacement content. 
Wyatt teaches the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting different content on the at least one output device that is related to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479), and further in view of Zhao et al. (US 2019/0132652).

Claim 9, Yun is silent regarding the method of claim 8, wherein the first content comprises Advanced Television System Committee (ATSC) 3.0 content. 
Zhao teaches the method of claim 8, wherein the first content comprises Advanced Television System Committee (ATSC) 3.0 content (p. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided ATSC content as taught by Zhao to the system of Yun to provide interactive services (p. 0028).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479), and further in view of Clift (US 2020/0169788).

Claim 10, Yun is silent regarding the method of claim 8, wherein the at least one data element indicating replacement content comprises xlink information. 
Clift teaches the method of claim 8, wherein the at least one data element indicating replacement content comprises xlink information (p. 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).

Claim 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Coffin, III (US 2003/01723760), and further in view of Herring et al. (US 2003/0073402).

Claim 15, Yun teaches an assembly (i.e. code for operating broadcaster and receiver sides) for playing content, comprising: 
at least one display for presenting content (100) (fig.1); 
at least one processor in the assembly for playing content for controlling the display (100) (fig.1);
at least one receiver app executable by the processor in the assembly for playing content to present replacement content received by the assembly from a broadcast system on the display responsive to a broadcaster app (i.e. based on user profile) (p. 0034).
“replacement content” (p. 0027, 0032-0034).
Yun is silent regarding the specific feature of:
“the receiver app configured for sending to the broadcaster app signals between start and end of play of the content so that in event of a channel change before ending presentation of the content, the broadcaster app knows how much of the content was watched”.
Khader teaches the specific features of:
“receiver app” (fig. 7; p. 0085-0092);
“broadcaster app” (broadcaster app resources) (p. 0085-0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided specifically apps at the broadcaster and receiver ends as taught by Khader to the system of Yun to provide communication between server and user end for replacement content (p. 0085-0092).
Coffin teaches the specific feature of:
“the broadcaster knows how much of the content was watched” (i.e. tracking advertising content watched) (p. 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided advertisement tracking as taught by Coffin to the system of Yun to allow the system to know what content was viewed (p. 0077).
Herring teaches the specific feature of:
“the receiver configured for sending to the broadcaster app signals (i.e. messages) between start and end of play of the content so that in event of a channel change before ending presentation of the content (i.e. listener data) (p. 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided broadcaster tracking as taught by Herring to the system of Yun to allow the system to track content being displayed (p. 0007).

Claim 19, Yun is silent regarding the assembly of claim 15, wherein altering presentation on the display comprises presenting a message pertaining to the replacement content. 
Wyatt teaches the assembly of claim 15, wherein altering presentation on the display comprises presenting a message pertaining to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 20, Yun is silent regarding the assembly of claim 15, wherein altering presentation on the display comprises presenting different content on the display that is related to the replacement content. 
Wyatt teaches the assembly of claim 15, wherein altering presentation on the display comprises presenting different content on the display that is related to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Coffin, III (US 2003/01723760), and further in view of Herring et al. (US 2003/0073402), and further in view of Clift (US 2020/0169788).

Claim 16 is analyzed and interpreted as an apparatus of claims 1 and 10.

Claim 17, Yun is silent regarding the assembly of claim 16, wherein the broadcaster app is configured for, responsive to receiving the xlink notification message, resolving the xlink to render a replacement Period element establishing the replacement content. 
Clift teaches the assembly of claim 16, wherein the broadcaster app is configured for, responsive to receiving the xlink notification message, resolving the xlink to render a replacement Period element (i.e. resolution) establishing the replacement content (p. 0074-0076). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).

Claim 18, Yun is silent regarding the assembly of claim 17, wherein the broadcaster app is configured for sending to the receiver app the replacement Period element and at least one trigger related to the replacement Period element, the receiver app being configured for sending to the broadcaster app notification of occurrence of the at least one trigger, the notification establishing the signal. 
Clift teaches the assembly of claim 17, wherein the broadcaster app is configured for sending to the receiver app the replacement Period element and at least one trigger related to the replacement Period element (i.e. broadcasting application), the receiver app being configured for sending to the broadcaster app notification of occurrence of the at least one trigger, the notification establishing the signal (i.e. switchover) (p. 0072-0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479), and further in view of Simpson et al. (US 2017/0302982).

Claim 21, Yun is silent regarding the method of Claim 8, wherein the method is executed by a display device for playing the replacement content and executing the broadcaster app and receiver app.
Simpson teaches the method of Claim 8, wherein the method is executed by a display device for playing the replacement content and executing the broadcaster app and receiver app (p. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided applications for replacement content as taught by Simpson to the system of Yun to allow for ease of content management (p. 0080).

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.

Claim 1, Applicant argues that The examiner has failed to explain what he considers to be the receiver app and broadcaster app in paragraph 34 of Yun much less has he justified the non-existent claim construction in a manner that would satisfy the law above. His finding of fact is therefore clearly erroneous because it appears to be based on an unexplained but in any event unjustified construction of claim terms that fail to comport with the law. Reversal is appropriate.
The examiner previously responded that the “technical definition of an ‘app’ is simply a computer program designed to carry out a specific task other than one relating to the operation of the computer itself”. Other than coming unaccompanied by any citation to authority for this “definition”, the examiner in fact presents additional ground for reversal by essentially admitting that he has disregarded the modifier “broadcaster” of the noun “app” such that he has construed “broadcaster app” to in effect mean simply “app” and then has construed “app” to mean any “computer program”. But “broadcaster app”, including the technical meaning it has in the art as informed by the instant specification, remains in the claim and cannot be vitiated through the expedient of ignoring it and instead focusing solely on the term “app”. Reversal is appropriate because the rejection has essentially been admitted by the examiner to be based on a claim interpretation that erases the modifier “broadcaster” from the claim.
The Examiner respectfully disagrees.  First, The Examiner submits that the definition of app is well known to one of ordinary skill in the art to simply be a “computer program” as the Applicant has summarized.  Further, the Examiner has not ignored the modifier but also submits that both broadcaster and receivers inherently run computer programs in order to send and fulfil program requests and other tasks that are performed through communication with each other.  Therefore, as one of ordinary skill in the art would recognize and server that effectively serves content to a user end is doing so through a computer process i.e. a broadcaster side app.  Likewise, the same logic would be provided for a receiver end app.

Applicant further argues that As a further reason to reverse, Yun, paragraphs 34 (discussed above), 27, 32, and 33 (reproduced below) has been alleged to teach the claim element of sending, from the broadcaster app to the receiver app, indication of the replacement content to be presented in lieu of original content along with at least one start time of play of the replacement content. Paragraph 34 has been dispensed with above. Paragraph 27 says nothing about the recited apps, merely stating that the display device may output the replacement advertisement instead of the broadcast content from the broadcasting server at the start time of an advertisement according to the replacement advertisement information. Paragraph 32 discusses a server determining whether there is a replaceable advertisement in the identified channel using the broadcast schedules of the plurality of channels stored in the database including the start time, but says nothing about one app in a receiver passing this information to another app in the receiver. This paragraph states that some operations performed by the server may be performed by the display device but does not further elucidate on what this might entail. Paragraph 33 of Yun simply states that content can be broadcast by a server. For this further reason, the rejections merit reversal.
The Examiner respectfully disagrees.  In light of the response to the previous argument above, The Examiner again submits that simply claiming “broadcaster app” is not added functionality and is simply interpreted as a broadcaster side application to perform a task.  The specific tasks as claimed which is providing a replacement ad and a start time is clearly disclosed in the cited paragraph of Yun 0034.

Applicant further argues Khader, figure 7 and paragraphs 85-92 (text reproduced below) has now been produced in the examiner’s latest effort to deny patentability as an alleged teaching of “sending, from the receiver app to the broadcast app” and “identifying, using the broadcaster app”, with these phrases being left dangling in the rejection unconnected to any other concept and with the relied-upon subject matter of Khader simply being gestured to without further explanation. The proffered rationale to use these unconnected phrases from Khader in some unspecified manner in Yun is to “provide communication between server and user end for replacement content”.
Taking the rationale to combine first, Yun already provides communication between a server and user end for replacement content, see, e.g., Yun’s abstract and figures 1 and 7. The proffered rationale to use the dangling phrases allegedly taught by Khader in Yun thus is superfluous. Reversal is appropriate, Jn re Nuvasive, Inc., 842 F.3d 1376 (Fed. Cir. 2016) (standard of obviousness not satisfied when the PTAB never articulated why the additional information of the secondary references would benefit a person having ordinary skill in the art when implementing the primary reference or how such a person would use that information).
The Examiner respectfully disagrees. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and that of the prior art rests not on any individual element or function but in the very combination itself; "the present application claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result", KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).  Khader provides an added advantage to Yun of communication between server and user, particularly a “visible” communication.

Applicant further argues that Turning to the text of Khader, while the examiner gestures to it, nowhere does it say what the examiner has avowed it is says. Nowhere is a broadcaster application or broadcaster app mentioned much less one that communicates with a receiver app, much less for the purpose of updating itself in connection with a UI in the manner claimed. Reversal is appropriate.
In greater detail, paragraph 85 of Khader discusses encoding of an interactive application retrieved by a broadcaster and broadcast to a distributor, which retrieves a replacement module that can be executed at a STB. Nowhere is a UI mentioned nor is communication between a broadcaster app and receiver app discussed or touched upon. Data is simply communicated.
Paragraph 86 is a single line of no relevance and paragraph 87 discusses national broadcasters that provide feeds to regional and local distributors. Paragraph 88 describes conventional broadcast feeds containing program and advertising content into which a broadcaster can insert an interactive application in conjunction with a specific program or advertisement. But whatever this “interactive application” is, it is not said to communicate with a receiver app or have anything to do with the updating recited in Claim 8.
The Applicant has misconstrued the Examiners position.  Yun is relied upon for teaching the claimed relating to updating and replacement advertisements across a server and a user.  What is missing from form Yun is the “explicit” language that this is does with an app.  Khader is merely relied upon for teaching the explicit language that data is communicated through use of an interactive application.

Applicant further argues that the relied-upon subject matter of Khader fails to teach or suggest the broadcaster app-receiver app communication recited in Claim 8, with both apps being admitted to be missing from Yun. Wyatt is used to send an indication of a start times and Crowe, paragraph 39 is used as an alleged teaching of a broadcaster app (which Crowe never mentions) updating itself by presenting a message or content on a UI in the manner claimed.
The Examiner respectfully disagrees.  Again, Yun is relied upon for teaching the specific communication between a broadcaster app and a receiver add.  Missing from Yun is the explicit statement of the user of an app, which is taught by Khader.  Khader clearly discloses an interactive application that communication from the broadcaster to the user replacement ads (p. 0085-0092).

Applicant further argues that Wyatt, paragraph 73 (reproduced below) is used as a teaching of sending a start time from a receiver app to a broadcaster app, and “responsive to receiving from the receiver app the indication of the start time”, with the latter phrase being left by the rejection to dangle. In any case, nothing in paragraph 73 of Wyatt discusses a receiver app or a broadcaster app. Instead, paragraph 73 discusses inserting user-generated content into programming from a server that has access to information about the insertion points for advertising into programming and additional information about commercials that will be inserted. Information about the user-generated content can also be provided directly to the uplink facility. This has no evident relevance to the technology being examined. Because of this clearly erroneous finding of fact as to what Wyatt teaches, the rejection merits reversal.
The Examiner respectfully disagrees.  Wyatt is relied upon for merely teaching additional information to be communicated across a broadcaster and receiver.   Specifically Wyatt teaches communication of a “start time” (i.e. insertion points).  The additional information to be used with the system of Yun and Khader’s broadcaster and receiver apps.  Wyatt clearly discloses the communication of an indication of a start time as disclosed in p. 0073.

Applicant further argues Crowe, paragraph 39 (reproduced below) has been used as a teaching of “the broadcaster app updating itself at least in part by presenting a message on a user interface (UI) about the replacement content, or presenting content on the UI that is related to the replacement ad, or both.” This allegation is flatly wrong. There is no broadcaster app in paragraph 39 of Crowe. There is no updating in the manner claimed “responsive to receiving from the receiver app the indication of the start time” as claimed. On the contrary, paragraph 39 of Crowe discusses user presentation options to modify a presentation output of the received content during presentation. The options can include content preferences. Segments (e.g., specific profanity or sports scores) of content matching presentation options results in audio or video modifications of the segments and a message of the modification presented. None of this is “responsive to” receiving indication of a start time and none of it relates to a broadcaster app. Reversal is appropriate.
The Examiner respectfully disagrees.  Crowe is relied upon for merely teaching an update and a message of an application as clearly shown on p. 0039.  This feature is to be combined to the system of Yun, Khader an Wyatt which is relied upon for teaching the specific features related to communication and replacement of ads through the user of a broadcaster and receiver side app.

Regarding arguments to claim 15-20, similar logic for the broadcaster and receiver apps is submitted as discussed in the claims above.  
Applicant further argues that the references are not fairly combinable. The proffered motivation to combine Coffin with Yun is “to know what content was viewed”, while the proffered motivation to throw Herring into the mix is “to track content being displayed”. But there has been no showing that the person having ordinary skill in the art (PHOSITA) implementing Yun would not already knows what content was being viewed — Yun knows what channel is tuned to and can look it up. And the PHOSITA implementing Yun already tracks content being displayed — every broadcaster knows what it broadcast. These suggestions to combine are legally defective under /n re Nuvasive, Inc., supra. The present rejection fails to rise to even the deficient level found to be inadequate in Nuvasive, instead articulating rationales that fails to explain why the PHOSITA implementing Yun would not already have met the stated rationales for combining Coffin and Herring and nowhere even trying to explain how the PHOSITA implementing Yun would force Coffin and Herring into the mix. Reversal is appropriate.
In response to Applicants argument, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and that of the prior art rests not on any individual element or function but in the very combination itself; instant application claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result", KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).   Specifically, Coffin adds benefit of increasing visibility of advertisement viewed.  Herring adds benefit of tracking content consumption for the broadcaster.

Conclusion
Claims 8-21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/23/2022